PER CURIAM.
This appeal comes to us as of right, based on a dissent filed in the Appellate Division. N.J. Mfrs. Ins. Co. v. Delta Plastics Corp., 380 N.J.Super. 532, 883 A.2d 399 (2005).
The case, like its companion, Charles Beseler Co. v. O’Gorman & Young, Inc., 188 N.J. 542, 911 A.2d 47 (2006), decided today, involves application of the C.5. exclusion in a standard Workers’ Compensation and Employers Liability Insurance Policy to an employer’s claim for coverage against an employee’s common-law action. As in Beseler, the employee claims bodily injuries that resulted from employer conduct “substantially certain” to cause injury. The trial court held that the insurer did not have to provide a defense for the employer to the employee’s complaint because the exclusion applied. The Appellate Division reversed. *583Delta Plastics Corp., supra, 380 N.J.Super. at 535, 883 A.2d 399. For the reasons set forth in our decision in Beseler, we affirm the judgment of the Appellate Division majority below.
For affirmance — Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE and RIVERA-SOTO — 7.
Opposed — None.